                 Case 2:16-cv-01074-APG-GWF Document 42 Filed 07/22/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Margaret Louise Simpson                                 AMENDED JUDGMENT FOR
                                                        ATTORNEY FEES IN A CIVIL ACTION
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-01074-APG-GWF
Carolyn W. Colvin


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
The Commissioner shall pay Plaintiff's counsel the sum of $24,155.50 out of the withheld past due benefits
for attorney fees pursuant to 42 U.S.C. § 406(b). Upon payment, Plaintiff's counsel shall refund to Plaintiff
the previously paid EAJA fee of $4,100.00.




         7/22/2020
         8/7/2019
         _______________                                      DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ D.Denson
                                                              /s/ S. Smith
                                                             Deputy Clerk
